{¶ 34} I concur but write to clarify my position on the proper sequence for determining whether to include a termination date for an award of spousal support. Under Kunkle, as a first step the court should determine whether the spouse has the resources, ability and potential to be self-supporting. If not, the court can make an award that is indefinite or permanent. If the spouse does possess the resources and skills to be self-supporting, the court should enter a reasonable termination date unless the court also finds the case involves a marriage of long duration, the parties are of advanced age, etc. Thus, application of the exception from making a termination date is a subsequent step in the analysis, not the initial one as the trial court and the principle opinion suggest. *Page 1